DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4,6-8 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kurahashi (US20120114994).
	As to claim 1, Kurahasi discloses a battery cell (figure 2) comprising: an electrode unit (figure 2 number 11) including a positive electrode, a negative electrode, a current collector, and a separator (paragraph 0038); a housing unit (figure 2 number 2) accommodating the electrode unit; a first insulator (figure 2 number 12, left side) disposed inside the housing unit and between the electrode unit and the housing unit; an internal terminal (figure 2 number 22) disposed inside the housing unit and electrically connected to the current collector (figure 2 number 20); a second insulator (figure 2 number 12 middle) disposed inside the housing unit and between the internal terminal and the housing unit; and an external terminal (figure 2 number 5) disposed outside the housing unit, wherein a contact surface of the first insulator with the electrode unit has indented shape, and the first insulator (figure 2 number 12) is fixed to the housing unit (paragraph 0029).
As to claim 2, Kurahashi discloses wherein the internal terminal, the second insulator, the housing unit, and the external terminal are fastened together by a fixing member (figure 3 number 15).
As to claim 3, Kurahashi discloses wherein the fixing member is conductive (figure 3 number 15, paragraph 0037).
As to claim 4, Kurahashi discloses wherein the first insulator and the second insulator are integrally formed, and the first insulator is fixed to the housing unit by fixation of the second insulator to the housing unit by the fixing member (figure 2 number 12 left side, 12 middle and figure 3 number 15).
As to claim 6, Kurahashi discloses wherein the internal terminal includes a positive-electrode internal terminal  (figure 3 number 19) and a negative-electrode internal terminal (figure 3 number 20) , the external terminal includes a positive-electrode external terminal (figure 3 number 4) and a negative-electrode external terminal (figure 2 number 5), the positive-electrode internal terminal and the positive-electrode external terminal are disposed on one side of the housing unit in a longitudinal direction, and the negative-electrode internal terminal and the negative-electrode external terminal are disposed on the other side of the housing unit in the longitudinal direction (figure 3).
As to claim 7, Kurahashi discloses wherein the positive-electrode external terminal and the negative-electrode external terminal are disposed on the same surface out of two surfaces of the housing unit facing in a thickness direction (figure 3 number 4,5).
As to claim 8, Kurahashi discloses wherein the electrode unit includes a first electrode unit and a second electrode unit (Figure 2 number 11) so disposed that sandwich a middle plate (Figure 2 number 12), and contact surfaces of the middle plate with the first electrode unit and the second electrode unit each have indented shape (figure 2 number 12 and paragraph 0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 5,9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi in view of Doi (US20190259988)
	Kurahashi discloses the battery cell described above. As to claim 5, Kurahashi fail to disclose further comprising: an external insulator provided between the housing unit and the external terminal, wherein the second insulator is provided with a concave portion accommodating the internal terminal, the external insulator is provided with a concave portion accommodating the external terminal, a thickness of the internal terminal is equal to or less than a height of the concave portion of the second insulator, and a thickness of the external terminal is equal to or less than a height of the concave portion of the external insulator.
	Doi teaches further comprising: an external insulator provided between the housing unit and the external terminal, wherein the second insulator is provided with a concave portion accommodating the internal terminal, the external insulator is provided with a concave portion accommodating the external terminal, a thickness of the internal terminal is equal to or less than a height of the concave portion of the second insulator, and a thickness of the external terminal is equal to or less than a height of the concave portion of the external insulator (figure 5 number 41c and 22,23) for the purpose of providing a battery pack that allows for easy reuse (paragraph 0004).
	Thererfore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kurahashi with an external insulator provided between the housing unit and the external terminal, wherein the second insulator is provided with a concave portion accommodating the internal terminal, the external insulator is provided with a concave portion accommodating the external terminal, a thickness of the internal terminal is equal to or less than a height of the concave portion of the second insulator, and a thickness of the external terminal is equal to or less than a height of the concave portion of the external insulator for the purpose of providing a battery pack that allows for easy reuse (paragraph 0004).
Kurahashi fail to disclose a battery module comprising: a cell-stacked body in which a plurality of the battery cells that is stacked; and a pair of end plates disposed at both ends in a stacking direction, wherein the external terminals of the battery cells adjacent to each other are electrically connected by a bus bar.  Doi teaches a battery module comprising: a cell-stacked body in which a plurality of the battery cells that is stacked; and a pair of end plates disposed at both ends in a stacking direction, wherein the external terminals of the battery cells adjacent to each other are electrically connected by a bus bar for the purpose of allowing for easy resuse of battery (paragraph 0004,0003,0065).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide  Kurahashi with a battery module comprising: a cell-stacked body in which a plurality of the battery cells that is stacked; and a pair of end plates disposed at both ends in a stacking direction, wherein the external terminals of the battery cells adjacent to each other are electrically connected by a bus bar for the purpose allowing for easy reuse of battery (paragraph 0004,0003,0065).
As to claim 10, Kurahashi fail to disclose wherein each of the battery cells further comprises an external insulator between the housing unit and the external terminal, and the external insulator includes an engagement portion engaging with the housing unit of the adjacent battery cell.
	Doi teaches wherein each of the battery cells further comprises an external insulator between the housing unit and the external terminal, and the external insulator includes an engagement portion engaging with the housing unit of the adjacent battery cell for purpose of providing a battery pack that allows for easy reuse (paragraph 0004, figure 3 number 41 and 61).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kurahashi with wherein each of the battery cells further comprises an external insulator between the housing unit and the external terminal, and the external insulator includes an engagement portion engaging with the housing unit of the adjacent battery cell for purpose of providing a battery pack that allows for easy reuse (paragraph 0004, figure 3 number 41 and 61).
As to claim 11, Kurahashi fail to disclose the engagement portion of the external insulator of the battery cell adjacent to one of the end plates engages with the one of the end plates.
	Doi teaches the engagement portion of the external insulator of the battery cell adjacent to one of the end plates engages with the one of the end plates for purpose of providing a battery pack that allows for easy reuse (paragraph 0004, figure 7 number 41 and 71).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kurahashi with the engagement portion of the external insulator of the battery cell adjacent to one of the end plates engages with the one of the end plates for purpose of providing a battery pack that allows for easy reuse (paragraph 0004, figure 7 number 41 and 71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724